DETAILED ACTION
Claims 1-20 are pending.
Independent claims 1, 9, and 17 are amended.
Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner Notes
Underlined limitations indicate newly added elements, language, or citations.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
 
Statutory Review under 35 USC § 101
Claims 1-8 are directed towards a method and have been reviewed.
Claims 1-8 appear to remain statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 9-16 are directed toward a system and have been reviewed.
Claims 9-16 appear to be statutory as the system contains hardware.	Claims 9-16 also appear to be statutory as they perform the method of claims 1-8, directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 17-20 are directed toward an article of manufacture and have been reviewed.
Claims 17-20 appear to remain statutory, as the article of manufacture excludes transitory signals (claim says non-transitory).
Further, claims 17-20 appear to remain statutory as they perform the method of claims 1-4, directed to significantly more than an abstract idea based on currently known judicial exceptions

Response to Amendments - 35 USC § 101
Claims 9-16 were rejected under 35 U.S.C. 101 but have been interpreted as including hardware, specifically the “memory” in light of ¶ 0192 of the instant specification. The rejections are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., U.S. Patent Application Publication No. 2018/0270229 (provided in IDS 10/20/2021; hereinafter Zhang) in view of Kvochko et al., U.S. Patent Application Publication No. 2021/0226968 (filed January 17, 2020; hereinafter Kvochko) in further view of Matlick et al., U.S. Patent Application Publication No. 2019/0294642 (provided in IDS 10/20/2021; hereinafter Matlick).

Regarding claim 1, Zhang teaches:
A method comprising: accessing network traffic from a network, wherein the network traffic is associated with a plurality of entities; (Zhang ¶ 0052: Packet engine 204 is configured to access network traffic (e.g., passively) and analyze network traffic; accessing packets through sniffing network traffic; ¶ 0073: the network traffic between an IoT device and a server where the IoT device sends a packet to the server; FIG. 4, ¶ 0105-0108: At block 402, a communication packet is accessed [shown in the above passages to coincide with network traffic]. The packet may be sent from or to a device (e.g., devices 120-130) communicatively coupled to a network (e.g., network 100). The packet may be accessed via a network device (e.g., network device 104) that facilitates communication among multiple network devices [this passage shows at least multiple devices associated with the packet and thus the claimed 'network traffic'])
selecting an entity of the plurality of entities; (Zhang FIG. 4, ¶ 0106-0108: At block 404, whether the device associated with the packet has been identified is determined)
determining one or more values associated with one or more properties associated with the entity, wherein the one or more values are accessed from the network traffic; (Zhang FIG. 4, ¶ 0107-0112: At block 412, one or more score values are determined. The one or more score values can be determined based on the one or more portions of the one or more packets accessed during packet analysis; a score value may be set based on a layer 7 property having a strong identification indication of the device that sent the packet; a score value may be set based on a particular port being listed in the packet)

Zhang does not expressly disclose:
determining a search query based on the one or more values associated with the one or more properties associated with the entity;
performing the search query based on the one or more values;
receiving a search query result,
wherein the search query result comprises a plurality of webpages associated with the entity;
accessing data from a webpage of the plurality of webpages, wherein the data comprises one or more additional values associated with one or more additional properties of the entity;
determining, by a processing device, a classification result of the entity based on the data from the webpage of the plurality of webpages; and
storing the classification result.
However, Kvochko teaches:
determining a search query based on the one or more values associated with the one or more properties associated with the entity; (Kvochko FIG. 1, ¶ 0087-0091 teaches determining a search query based on a 'negative' value associated with sentiment of an entity, specifically a company: When one or more communications including negative data associated with `company X` are identified, the system may perform a sentiment analysis on the one or more communications to gather additional data within the communications, as shown at 104; Once communications with negative data associated to `company X` are identified, the system may perform a more in-depth search to look for hints of potential attempts to perform intended actions on the entity; The system may search the internet for communications including two keywords)
performing the search query based on the one or more values; (Kvochko FIG. 1, ¶ 0087-0091: At a first step 102, the system may search for communications on the internet that may include negative data associated with ‘company X’; Once communications with negative data associated to `company X` are identified [shows a negative value], the system may perform a more in-depth search to look for hints of potential attempts to perform intended actions on the entity; At step 108, the system may perform the more in-depth search)
receiving a search query result, wherein the search query result comprises a plurality of webpages associated with the entity; (Kvochko FIG. 1, ¶ 0089-0093: At step 110, the system may identify one or more communications including both the first and second keyword; FIG. 2, ¶ 0094-0097: results from an interne search to identify communications including negative sentiment towards a pre-determined entity; At display box 202 and 204 the results of the negative sentiment search may be displayed. The first result 202 may be from one webpage and the second result 204 may be from a second webpage; Result 202 may be a message displayed in a blog or on any social media website. The message includes the text “Do not work for Company X. No loyalty. Laid off employees.” The message includes the pre-determined entity 208, ‘company X’ [shows that the webpage is associated with the entity as required by the claims]; see the more in-depth search result in ¶ 0098: The keyword search, in this exemplary diagram 200 may return result 206. The keyword search may search to identify communications that identify a name of a physical location and an intended action)
accessing data from a webpage of the plurality of webpages, wherein the data comprises one or more additional values associated with one or more additional properties of the entity; (Kvochko FIG. 2, ¶ 0096-0099: The message includes the pre-determined entity 208, `company X`, and also includes at least the negative sentiment shown at 210 and 212; The keyword search may search to identify communications that identify a name [value] of a physical location [property] and an intended action, both being associated with the pre-determined entity)
determining, by a processing device, a classification result of the entity based on the data from the webpage of the plurality of webpages; (Kvochko FIG. 2, ¶ 0096-0099: The message includes the pre-determined entity 208, `company X`, and also includes at least the negative sentiment shown at 210 and 212; The message also includes at least the negative sentiment as shown at 214 and 218; FIG. 3, ¶ 0102-0107, ¶ 0102: a communication may be scored based on positive or negative sentiment. A communication may be scored based on polar emotions, such as happy or sad; ¶ 0105: Communications … may be scored to determine whether there may be any slight negative sentiment associated with the pre-determined entity)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device/entity identification based on network data analysis and confidence score determination as in Zhang with the ability to use analyzed data to facilitate an Internet search for entity-related information as seen in Kvochko.
In addition, both of the references (Zhang and Kvochko) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as entity analysis.
Motivation to do so would be to improve the functioning of the device/entity identification of Zhang with the ability to retrieve data for a determined entity in Kvochko. Motivation to do so would also be to analyze the sentiment of communication-based traffic to provide protection as seen in Kvochko (¶ 0004-0006).
Zhang in view of Kvochko does not expressly disclose:
storing the classification result.
However, Matlick teaches:
storing the classification result. (Matlick FIG. 22, ¶ 0268-0269 describe using classifications interpreted as having been stored: Site classifier 640 may receive a set of training data 720 that includes the URLs 722 and associated structural semantic (SS) vectors 724 for a set of known webpages. Site classifier 640 may crawl through a set of webpages (URLs 722) on websites 721 with known classifications 726 [shown in FIG. 22 to be part of received set of training data 720] || FIG. 18, ¶ 0221-0225 teach classifications being based on data from the webpage: In operation 670D, the site classifier extracts other features from the webpages; Based on all of the weighted features, the site classifier may generate the classification value predicting the type of website) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device/entity identification based on network data analysis and confidence score determination as in Zhang as modified with the known classifications and generated classifications of Matlick.
In addition, both of the references (Zhang as modified and Matlick) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as entity analysis.
Motivation to do so would be to improve the functioning of the device/entity identification of Zhang as modified with the ability to create and retrieve previously-determined classification data for a determined entity in Matlick. Motivation to do so would also be to use predicted classifications to provide more accurate intent, consumption, and surge score predictions as seen in Matlick (Abstract).

Regarding claim 9, Zhang teaches:
A system comprising: a memory; and a processing device, operatively coupled to the memory, to: (Zhang ¶ 0088: a system may include a memory and a processing device, operatively coupled to the memory)
access network traffic from a network, wherein the network traffic is associated with a plurality of entities; (Zhang ¶ 0052: Packet engine 204 is configured to access network traffic (e.g., passively) and analyze network traffic; accessing packets through sniffing network traffic; ¶ 0073: the network traffic between an IoT device and a server where the IoT device sends a packet to the server; FIG. 4, ¶ 0105-0108: At block 402, a communication packet is accessed [shown in the above passages to coincide with network traffic]. The packet may be sent from or to a device (e.g., devices 120-130) communicatively coupled to a network (e.g., network 100). The packet may be accessed via a network device (e.g., network device 104) that facilitates communication among multiple network devices [this passage shows at least multiple devices associated with the packet and thus the claimed 'network traffic'])
select an entity of the plurality of entities; (Zhang FIG. 4, ¶ 0106-0108: At block 404, whether the device associated with the packet has been identified is determined)
determine one or more values associated with one or more properties associated with the entity, wherein the one or more values are accessed from the network traffic; (Zhang FIG. 4, ¶ 0107-0112: At block 412, one or more score values are determined. The one or more score values can be determined based on the one or more portions of the one or more packets accessed during packet analysis; a score value may be set based on a layer 7 property having a strong identification indication of the device that sent the packet; a score value may be set based on a particular port being listed in the packet)
Zhang does not expressly disclose:
determine a search query based on the one or more values associated with the one or more properties associated with the entity;
perform the search query based on the one or more values;
receive a search query result,
wherein the search query result comprises a plurality of webpages associated with the entity;
access data from a webpage of the plurality of webpages, wherein the data comprises one or more additional values associated with one or more additional properties of the entity;
determine, by a processing device, a classification result of the entity based on the data from the webpage of the plurality of webpages; and
store the classification result.
However, Kvochko teaches:
determine a search query based on the one or more values associated with the one or more properties associated with the entity; (Kvochko FIG. 1, ¶ 0087-0091 teaches determining a search query based on a 'negative' value associated with sentiment of an entity, specifically a company: When one or more communications including negative data associated with `company X` are identified, the system may perform a sentiment analysis on the one or more communications to gather additional data within the communications, as shown at 104; Once communications with negative data associated to `company X` are identified, the system may perform a more in-depth search to look for hints of potential attempts to perform intended actions on the entity; The system may search the internet for communications including two keywords)
perform the search query based on the one or more values; (Kvochko FIG. 1, ¶ 0087-0091: At a first step 102, the system may search for communications on the internet that may include negative data associated with ‘company X’; Once communications with negative data associated to `company X` are identified [shows a negative value], the system may perform a more in-depth search to look for hints of potential attempts to perform intended actions on the entity; At step 108, the system may perform the more in-depth search)
receive a search query result, wherein the search query result comprises a plurality of webpages associated with the entity; (Kvochko FIG. 1, ¶ 0089-0093: At step 110, the system may identify one or more communications including both the first and second keyword; FIG. 2, ¶ 0094-0097: results from an interne search to identify communications including negative sentiment towards a pre-determined entity; At display box 202 and 204 the results of the negative sentiment search may be displayed. The first result 202 may be from one webpage and the second result 204 may be from a second webpage; Result 202 may be a message displayed in a blog or on any social media website. The message includes the text “Do not work for Company X. No loyalty. Laid off employees.” The message includes the pre-determined entity 208, ‘company X’ [shows that the webpage is associated with the entity as required by the claims]; see the more in-depth search result in ¶ 0098: The keyword search, in this exemplary diagram 200 may return result 206. The keyword search may search to identify communications that identify a name of a physical location and an intended action)
access data from a webpage of the plurality of webpages, wherein the data comprises one or more additional values associated with one or more additional properties of the entity; (Kvochko FIG. 2, ¶ 0096-0099: The message includes the pre-determined entity 208, `company X`, and also includes at least the negative sentiment shown at 210 and 212; The keyword search may search to identify communications that identify a name [value] of a physical location [property] and an intended action, both being associated with the pre-determined entity)
determine, by a processing device, a classification result of the entity based on the data from the webpage of the plurality of webpages; (Kvochko FIG. 2, ¶ 0096-0099: The message includes the pre-determined entity 208, `company X`, and also includes at least the negative sentiment shown at 210 and 212; The message also includes at least the negative sentiment as shown at 214 and 218; FIG. 3, ¶ 0102-0107, ¶ 0102: a communication may be scored based on positive or negative sentiment. A communication may be scored based on polar emotions, such as happy or sad; ¶ 0105: Communications … may be scored to determine whether there may be any slight negative sentiment associated with the pre-determined entity)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device/entity identification based on network data analysis and confidence score determination as in Zhang with the ability to use analyzed data to facilitate an Internet search for entity-related information as seen in Kvochko.
In addition, both of the references (Zhang and Kvochko) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as entity analysis.
Motivation to do so would be to improve the functioning of the device/entity identification of Zhang with the ability to retrieve data for a determined entity in Kvochko. Motivation to do so would also be to analyze the sentiment of communication-based traffic to provide protection as seen in Kvochko (¶ 0004-0006).
Zhang in view of Kvochko does not expressly disclose:
store the classification result.
However, Matlick teaches:
store the classification result. (Matlick FIG. 22, ¶ 0268-0269 describe using classifications interpreted as having been stored: Site classifier 640 may receive a set of training data 720 that includes the URLs 722 and associated structural semantic (SS) vectors 724 for a set of known webpages. Site classifier 640 may crawl through a set of webpages (URLs 722) on websites 721 with known classifications 726 [shown in FIG. 22 to be part of received set of training data 720] || FIG. 18, ¶ 0221-0225 teach classifications being based on data from the webpage: In operation 670D, the site classifier extracts other features from the webpages; Based on all of the weighted features, the site classifier may generate the classification value predicting the type of website) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device/entity identification based on network data analysis and confidence score determination as in Zhang as modified with the known classifications and generated classifications of Matlick.
In addition, both of the references (Zhang as modified and Matlick) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as entity analysis.
Motivation to do so would be to improve the functioning of the device/entity identification of Zhang as modified with the ability to create and retrieve previously-determined classification data for a determined entity in Matlick. Motivation to do so would also be to use predicted classifications to provide more accurate intent, consumption, and surge score predictions as seen in Matlick (Abstract).

Regarding claim 17, Zhang teaches:
A non-transitory computer readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device to: (Zhang ¶ 0134: The data storage device 518 may include a machine-readable storage medium 528, on which is stored one or more set of instructions 522 (e.g., software) embodying any one or more of the methodologies of functions described herein, including instructions to cause the processing device 502 to execute device identifier 200)
access network traffic from a network, wherein the network traffic is associated with a plurality of entities; (Zhang ¶ 0052: Packet engine 204 is configured to access network traffic (e.g., passively) and analyze network traffic; accessing packets through sniffing network traffic; ¶ 0073: the network traffic between an IoT device and a server where the IoT device sends a packet to the server; FIG. 4, ¶ 0105-0108: At block 402, a communication packet is accessed [shown in the above passages to coincide with network traffic]. The packet may be sent from or to a device (e.g., devices 120-130) communicatively coupled to a network (e.g., network 100). The packet may be accessed via a network device (e.g., network device 104) that facilitates communication among multiple network devices [this passage shows at least multiple devices associated with the packet and thus the claimed 'network traffic'])
select an entity of the plurality of entities; (Zhang FIG. 4, ¶ 0106-0108: At block 404, whether the device associated with the packet has been identified is determined)
determine one or more values associated with one or more properties associated with the entity, wherein the one or more values are accessed from the network traffic; (Zhang FIG. 4, ¶ 0107-0112: At block 412, one or more score values are determined. The one or more score values can be determined based on the one or more portions of the one or more packets accessed during packet analysis; a score value may be set based on a layer 7 property having a strong identification indication of the device that sent the packet; a score value may be set based on a particular port being listed in the packet)
Zhang does not expressly disclose:
determine a search query based on the one or more values associated with the one or more properties associated with the entity; 
perform the search query based on the one or more values;
receive a search query result,
wherein the search query result comprises a plurality of webpages associated with the entity;
access data from a webpage of the plurality of webpages, wherein the data comprises one or more additional values associated with one or more additional properties of the entity;
determine, by a processing device, a classification result of the entity based on the data from the webpage of the plurality of webpages; and
store the classification result.
However, Kvochko teaches:
determine a search query based on the one or more values associated with the one or more properties associated with the entity; (Kvochko FIG. 1, ¶ 0087-0091 teaches determining a search query based on a 'negative' value associated with sentiment of an entity, specifically a company: When one or more communications including negative data associated with `company X` are identified, the system may perform a sentiment analysis on the one or more communications to gather additional data within the communications, as shown at 104; Once communications with negative data associated to `company X` are identified, the system may perform a more in-depth search to look for hints of potential attempts to perform intended actions on the entity; The system may search the internet for communications including two keywords)
perform the search query based on the one or more values; (Kvochko FIG. 1, ¶ 0087-0091: At a first step 102, the system may search for communications on the internet that may include negative data associated with ‘company X’; Once communications with negative data associated to `company X` are identified [shows a negative value], the system may perform a more in-depth search to look for hints of potential attempts to perform intended actions on the entity; At step 108, the system may perform the more in-depth search)
receive a search query result, wherein the search query result comprises a plurality of webpages associated with the entity; (Kvochko FIG. 1, ¶ 0089-0093: At step 110, the system may identify one or more communications including both the first and second keyword; FIG. 2, ¶ 0094-0097: results from an interne search to identify communications including negative sentiment towards a pre-determined entity; At display box 202 and 204 the results of the negative sentiment search may be displayed. The first result 202 may be from one webpage and the second result 204 may be from a second webpage; Result 202 may be a message displayed in a blog or on any social media website. The message includes the text “Do not work for Company X. No loyalty. Laid off employees.” The message includes the pre-determined entity 208, ‘company X’ [shows that the webpage is associated with the entity as required by the claims]; see the more in-depth search result in ¶ 0098: The keyword search, in this exemplary diagram 200 may return result 206. The keyword search may search to identify communications that identify a name of a physical location and an intended action)
access data from a webpage of the plurality of webpages, wherein the data comprises one or more additional values associated with one or more additional properties of the entity; (Kvochko FIG. 2, ¶ 0096-0099: The message includes the pre-determined entity 208, `company X`, and also includes at least the negative sentiment shown at 210 and 212; The keyword search may search to identify communications that identify a name [value] of a physical location [property] and an intended action, both being associated with the pre-determined entity)
determine, by a processing device, a classification result of the entity based on the data from the webpage of the plurality of webpages; (Kvochko FIG. 2, ¶ 0096-0099: The message includes the pre-determined entity 208, `company X`, and also includes at least the negative sentiment shown at 210 and 212; The message also includes at least the negative sentiment as shown at 214 and 218; FIG. 3, ¶ 0102-0107, ¶ 0102: a communication may be scored based on positive or negative sentiment. A communication may be scored based on polar emotions, such as happy or sad; ¶ 0105: Communications … may be scored to determine whether there may be any slight negative sentiment associated with the pre-determined entity)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device/entity identification based on network data analysis and confidence score determination as in Zhang with the ability to use analyzed data to facilitate an Internet search for entity-related information as seen in Kvochko.
In addition, both of the references (Zhang and Kvochko) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as entity analysis.
Motivation to do so would be to improve the functioning of the device/entity identification of Zhang with the ability to retrieve data for a determined entity in Kvochko. Motivation to do so would also be to analyze the sentiment of communication-based traffic to provide protection as seen in Kvochko (¶ 0004-0006).
Zhang in view of Kvochko does not expressly disclose:
store the classification result.
However, Matlick teaches:
store the classification result. (Matlick FIG. 22, ¶ 0268-0269 describe using classifications interpreted as having been stored: Site classifier 640 may receive a set of training data 720 that includes the URLs 722 and associated structural semantic (SS) vectors 724 for a set of known webpages. Site classifier 640 may crawl through a set of webpages (URLs 722) on websites 721 with known classifications 726 [shown in FIG. 22 to be part of received set of training data 720] || FIG. 18, ¶ 0221-0225 teach classifications being based on data from the webpage: In operation 670D, the site classifier extracts other features from the webpages; Based on all of the weighted features, the site classifier may generate the classification value predicting the type of website) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device/entity identification based on network data analysis and confidence score determination as in Zhang as modified with the known classifications and generated classifications of Matlick.
In addition, both of the references (Zhang as modified and Matlick) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as entity analysis.
Motivation to do so would be to improve the functioning of the device/entity identification of Zhang as modified with the ability to create and retrieve previously-determined classification data for a determined entity in Matlick. Motivation to do so would also be to use predicted classifications to provide more accurate intent, consumption, and surge score predictions as seen in Matlick (Abstract).


Regarding claims 2, 10, and 18, Zhang in view of Kvochko and Matlick teaches all the features with respect to claims 1, 9, and 17 above respectively including:
performing an action based on the classification result. (Matlick FIG. 18, ¶ 0225: In operation 670F, the site classifier may adjust the relevancy score for company topics based on the classification value; site classifier may increase the relevancy score more for a larger vendor classification value and may reduce the relevancy score more for a larger publisher classification value)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity identification and searching in Zhang as modified by at least Kvochko with the known classifications and generated classifications of Matlick.
Motivation to do so would be to improve the functioning of the determined sentiment for an entity as in Zhang as modified by at least Kvochko with the ability to create and retrieve previously-determined classification data for a determined entity in Matlick. 

Regarding claims 3, 11, and 19, Zhang in view of Kvochko and Matlick teaches all the features with respect to claims 1, 9, and 17 above respectively including:
wherein the classification result is determined using a model trained based on data from a plurality of webpages. (Matlick FIG. 18, ¶ 0221-0226: Based on all of the weighted features, the site classifier may generate the classification value predicting the type of website; see then ¶ 0226 showing how a model is associated with the classification generation performed by the site classifier: Site classifier 640 may generate vectors that represent the different features of webpages and websites. Site classifier 640 uses a machine learning model to then classify the different websites based on the feature vectors) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the confidence score determination and the entity sentiment determination of Zhang as modified with at least Kvochko with the machine learning model classification of Matlick.
Motivation to do so would be to improve the functioning of the determined sentiment for an entity as in Zhang as modified by at least Kvochko with the ability to utilize a machine learning model to perform its classification as in Matlick. 

Regarding claims 4, 12, and 20, Zhang in view of Kvochko and Matlick teaches all the features with respect to claims 1, 9, and 17 above respectively.
Kvochko teaches a database comprising data. (Kvochko FIG. 6, ¶ 0118: captured data may be stored in the data repository 618)
Matlick teaches:
wherein the classification result is determined based on … data based on a plurality of webpages. (Matlick FIG. 17, ¶ 0201-0204: Site classifier 640 extracts features 650 for each node/webpage 648 and generates associated graph 646; site classifier 640 may derive graph 646 identifying the relationships between each node 648; graph 646 may also or alternatively be generated in a table format that identifies the relationships between different nodes 648 and provides additional graph metrics; see then FIG. 18, ¶ 0221: site classifier first may determine if a graph 646 already exists on the website associated with the URL; site classifier may adjust any derived relevancy scores based on the website classification) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the confidence score determination and the entity sentiment determination of Zhang as modified with at least Kvochko with the machine learning model classification of Matlick.
Motivation to do so would be to improve the functioning of the webpage-determined sentiment for an entity as in Zhang as modified by at least Kvochko with the ability to use webpage-based data to perform its classification as in Matlick. 

Regarding claims 5 and 13, Zhang in view of Kvochko and Matlick teaches all the features with respect to claims 1 and 9 above respectively.
Zhang teaches gathering information that “is further determined based on at least one heuristic.” (Zhang ¶ 0017: Additional information may be gathered (e.g., using port analysis, heuristics, from a 3.sup.rd party system, etc.) to determine and improve a confidence score (e.g., a confidence score based on packet analysis) thereby increasing accuracy)
Kvochko teaches:
wherein the search query is further determined… (Kvochko FIG. 1, ¶ 0087-0091 teaches determining a search query based on a 'negative' value associated with sentiment of an entity, specifically a company: Once communications with negative data associated to `company X` are identified, the system may perform a more in-depth search to look for hints of potential attempts to perform intended actions on the entity; The system may search the internet for communications including two keywords)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device/entity identification based on gathered information as in Zhang with the ability to facilitate an Internet search for entity-related information as seen in Kvochko.
Motivation to do so would be to improve the functioning of the gathering of information to determine and improve a confidence score for an entity with the ability to perform Internet searching as in Kvochko.

Regarding claims 6 and 14, Zhang in view of Kvochko and Matlick teaches all the features with respect to claims 1 and 9 above respectively including:
extracting text from the webpage of the plurality of webpages. (Matlick FIG. 18, ¶ 0203: Site classifier 640 extracts features 650 for each node/webpage 648 and generates associated graph 646; ¶ 0223: In operation 670D, the site classifier extracts other features from the webpages ... the site classifier identifies the number of references, layers of webpages, topics, interaction amounts and types of content, number of updates, etc. associated with each webpage) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the webpage-based entity sentiment determination of Zhang as modified with at least Kvochko with the webpage extraction for classification in Matlick.
Motivation to do so would be to improve the functioning of the webpage-determined sentiment for an entity as in Zhang as modified by at least Kvochko with the various webpage extraction methods present in Matlick. 

Regarding claims 7 and 15, Zhang in view of Kvochko and Matlick teaches all the features with respect to claims 1 and 9 above respectively including:
further comprising: accessing a keyword list comprising a plurality of keywords; and (Matlick FIG. 1, ¶ 0036-0038: User profiles 104 also may include intent data 106 that identifies topics in third party content 112 accessed by the users; intent data 106 may comprise a user intent vector that identifies the topics and identifies levels of user interest in the topics; content topics 102)
determining one or more keyword matches of the plurality of keywords and data from the webpage, wherein the classification result is based on at least one keyword of the keyword list. (Matlick ¶ 0186-0191; ¶ 0186: a pattern of users visiting multiple vendor sites associated with the same topic during the same time period may identify a more significant interest signal. A site classifier may adjust relevancy scores based on different website classifications and produce surge signals that better indicate a company interest in purchasing a particular product or service; ¶ 0191: CCM 100 may use the increased relevancy score 402 to calculate consumption scores 410; see this also in light of ¶ 0177: CSG 400 may adjust consumption scores 410 based on the increased relevancy 402 to more accurately identify domain surge topics)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity sentiment determination of Zhang as modified with at least Kvochko with the user profile topic and website topic matching shown in in Matlick.
Motivation to do so would be to improve the functioning of the webpage-determined sentiment for an entity as in Zhang as modified by at least Kvochko with the various webpage topic techniques shown in Matlick. 

Regarding claims 8 and 16, Zhang in view of Kvochko and Matlick teaches all the features with respect to claims 7 and 15 above respectively including:
further comprising: determining a keyword count for a keyword matched from the keyword list and the data from the webpage, (Matlick FIG. 5, ¶ 0087: the user may download a white paper 282A associated with storage virtualization, register for a network security seminar on a web page 282B, and view a web page article 282C related to virtual private networks (VPNs). Content 282A, 282B, and 282C may come from the same website or come from different websites; ¶ 0088: relevancy values 290 may be assigned based on the number of times different associated keywords are identified in content 282)
wherein the classification result is based on the keyword count. (Matlick ¶ 0094-0095: assume the relevancy value threshold for the network security topic is 0.5. CCM 100 identifies user intent vector 294A as part of the segment of users satisfying the threshold value; CCM 100 calculates vector cross products between user intent vectors 294 and content 298. Any user intent vectors 294 that generate a cross product value above a given threshold value are identified by CCM 100 and sent to the publisher [Matlick determining websites as relevant enough to users is interpreted as classifying them as relevant, the users being associated with the claimed 'keyword list' as user profiles are shown above to be associated with topics]; see also ¶ 0100-0104 describing topic relevancy values)

Response to Arguments
A portion of Applicant's arguments filed 08/24/2022 have been fully considered and are persuasive.

35 U.S.C. 101
Regarding claims 9-16¸ Applicant argues that in view of their plain meaning as well as the Applicant’s specification, the terms “memory” and “processing device” are sufficiently described to apprise a person of ordinary skill in the art that they embody a physical medium.
In response to Applicant’s arguments, the arguments regarding at least the term “memory” are persuasive. The 35 U.S.C. 101 rejection of claims 9-16 is hereby withdrawn.

Applicant's remaining arguments filed 08/24/2022 have been fully considered but they are not persuasive.


35 U.S.C. 103
Regarding claims 1, 9, and 17, Applicant argues that Kvochko fails to teach or suggest “determining a search query based on the one or more values associated with the one or more properties associated with the entity,” “performing the search query based on the one or more values,” “receiving a search query result, wherein the search query result comprises a plurality of webpages associated with the entity,” and “accessing data from a webpage of the plurality of webpages, wherein the data comprises one or more additional values associated with one or more additional properties of the entity.” [The bolded limitations are emphasized by the Applicant.]
Specifically, Applicant argues that Kvochko does not determine properties of an entity, as claimed and described in the Applicant’s specification, and then use these properties to perform a search to obtain additional data, features, and properties associated with the entity to perform a classification of the entity.”

In response to Applicant’s arguments, Zhang in view of Kvochko and Matlick still teaches the required limitations, specifically as Kvochko is still capable of teaching the amended limitations and thus teaches, “determining a search query based on the one or more values associated with the one or more properties associated with the entity,” “performing the search query based on the one or more values,” “receiving a search query result, wherein the search query result comprises a plurality of webpages associated with the entity,” and “accessing data from a webpage of the plurality of webpages, wherein the data comprises one or more additional values associated with one or more additional properties of the entity.”

Kvochko still teaches determining a search query based on the one or more values associated with the one or more properties associated with the entity as Kvochko FIG. 1, ¶ 0087-0091 teaches determining a search query based on a negative value associated with sentiment of an entity. This interpretation has not changed and the current unmodified construction of the claim language does not preclude the usage of Kvochko here.
Kvochko teaches perform the search query based on the one or more values as Kvochko FIG. 1, ¶ 0087-0091 teaches performing a more in-depth search once communications with negative data associated to ‘company X’ are identified.
Kvochko teaches receiving a search query result comprising a plurality of webpages associated with the entity. Kvochko FIG. 1, ¶ 0089-0093 refers to results from an internet search originating from a plurality of webpages (one webpage and a second webpage) and that these results may be a message displayed in a blog or on any social media website. The message provided in Kvochko is described as including the text “Do not work for Company X” and is further described as including the pre-determined entity 208, ‘company X.’
Kvochko teaches accessing data from a webpage of the plurality of webpages, wherein the data comprises one or more additional values associated with one or more additional properties of the entity. Kvochko FIG. 2, ¶ 0099-0099 refers to identifying communications that identify a name of a physical location and an intended action, both of which are associated with the pre-determined entity. The pre-determined entity is the entity, the physical location is one of the additional properties, and the name of the physical location is the value of the associated with the additional properties.
As a result, it can be seen that Kvochko teaches, “determining a search query based on the one or more values associated with the one or more properties associated with the entity,” “performing the search query based on the one or more values,” “receiving a search query result, wherein the search query result comprises a plurality of webpages associated with the entity,” and “accessing data from a webpage of the plurality of webpages, wherein the data comprises one or more additional values associated with one or more additional properties of the entity.” It can be seen that Zhang in view of Kvochko in further view of Matlick can still be used to reject the independent claims under 35 U.S.C. 103.

The dependent claims 2-8, 10-16, and 18-20 remain rejected at least by virtue of their dependence on rejected base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Westphal, U.S. Patent Application Publication No. 2011/0252017, “System and Method for Providing a Response to a Search Query”
Westphal is relevant to the receiving a search query result step, the accessing data from a webpage step, and the storing the classification result step.
Westphal receives a search query result comprising a plurality of webpages through FIG. 3, ¶ 0030-0032, steps 306-308 involving parsing web pages retrieved as a result of searches.
Westphal accesses data from a webpage through FIG. 3, ¶ 0032 performing a parsing and then searching the remaining text to find information that may relevant to an initial query.
Westphal teaches storing a classification through FIG. 11, ¶ 0038 creating and maintaining a look-up table where recognized query terms are mapped to previously unrecognized query terms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        September 17, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164